United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-3543
                      ___________________________

                                Jerry Todd Brewer

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Jonesboro Police Department; Craighead County Jail; Jeremy Wheelis, Police
                    Officer, Jonesboro Police Department

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Jonesboro
                                 ____________

                            Submitted: May 27, 2016
                              Filed: June 2, 2016
                                [Unpublished]
                                ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Jerry Todd Brewer appeals the district court’s1 adverse judgment entered after
a bench trial in his 42 U.S.C. § 1983 action. We conclude that Brewer’s challenge
to the district court’s findings of fact are not susceptible to meaningful review
because he failed to provide a transcript of the trial proceedings. See Fed. R. App.
P. 10(b) (addressing appellant’s obligations with respect to transcript); Schmid v.
United Bhd. of Carpenters & Joiners of Am., 827 F.2d 384, 386 (8th Cir. 1987) (per
curiam) (where pro se appellant did not order trial transcript, appellate court could not
review challenges to evidentiary rulings or to sufficiency of evidence). We further
conclude that the district court did not abuse its discretion in denying appointed
counsel, see Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794-95 (8th Cir. 2006)
(standard of review), or in denying Brewer’s post-trial motion, cf. Fed. R. Civ. P.
59(a)(2); Parton v. White, 203 F.3d 552, 556 (8th Cir. 2000) (per curiam) (standard
of review); and that his request for a jury trial was untimely, see Fed. R. Civ. P. 38(b).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                           -2-